Citation Nr: 1759151	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right shoulder disability, to include as secondary to the service-connected peripheral neuropathy of the lower extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970. 
This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2013 rating decision of the Brooklyn, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.

The Veteran alleges service connection for his right shoulder disorder due to his service-connected peripheral neuropathy in his lower extremities.  According to the Veteran's statement, he suffered a fall in 2007 caused by numbness in his right foot that resulted in an injury to his right shoulder.  See Correspondence March 2014.  

The Veteran underwent a VA examination in July 2013.  The VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's right shoulder disorder is proximately due to or a result of the Veteran's service connected condition.  The VA examiner stated that the Veteran's diabetic neuropathy "is clearly not the underlying factor of his fall - the weakness and specific numbness that occurred was from the radiculopathy" and the examiner cited to the Veteran's reports of numbness in his right foot and the positive EMG results indicating radiculopathy.  See VA Examination July 2013.  However, the VA examiner's rationale did not address the evidence of record favorable to the Veteran, such as the emergency department treatment records from the Veteran's reported fall in 2007 that states the Veteran's complains of right foot numbness "were actually likely peripheral."  See Medical Treatment Record - Government Facility March 2009.  

Additionally, the medical opinion does not provide an opinion as to whether there is aggravation of the Veteran's non service-connected right shoulder disorder by his service-connected peripheral neuropathy.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).

Therefore, the Board finds that the VA examiner's opinion is inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  Id.

A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and/or private treatment records.  All records/responses received must be associated with the electronic claims file.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional; ensure the VA treatment records are available for the VA examiner to review prior to examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  
Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right shoulder disorder is related to his active service, or is caused by or aggravated by military service.  

Provide a medical opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's right shoulder disorder was caused by his service-connected diabetes and/or peripheral neuropathy.  

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disorder has been aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes and/or peripheral neuropathy.  This aggravation onset can have occurred at any point, and does not have to have occurred recently/be currently occurring.

If the examiner determines that the right shoulder disorder is aggravated by service-connected disabilities, the examiner should report the baseline level of severity of the low back disorder prior to the onset of aggravation. If some of the increase in severity of the disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




